DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
Claims 1, 2, 4, & 5 have been amended and examined as such.
Claims 7-9 have been added and examined as such.

Allowable Subject Matter
Claims 1, 4, & 7 are allowed as presented.
Claims 2-3 & 6 are allowed as presented, dependent on claim 1.
Claim 5 is allowed as presented, dependent on claim 4.
Claims 8-9 are allowed as presented, dependent on claim 7.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims 1, 4, & 7, a review of the prior art of record was conducted and an additional search was conducted based on the amendments to the claims and the existing prior art of record as well as additional cited art fails to teach or [claims 1 & 7] or an inkjet printing method [claim 4] using an inkjet printer with a conveyance mechanism, a plurality of single-pass inkjet heads, and a curing device comprising all of the limitations as claimed, particularly but not limited to: the plurality of single-pass inkjet heads comprising a first inkjet head being configured to discharge a white in, the second inkjet head being configured to discharge a non-white ink; a head setup configuration module comprising resolution information of each of the colors of the inkjet inks; an interface control board module; a first interface board…a second interface board … such that resolutions of the plurality of single-pass inkjet heads are changed based on colors of the inkjet inks.
Prior Art Sano teaches an inkjet printer for printing a web shaped printing base material and a plurality of inkjet heads, but does not teach the limitation of a head setup configuration module comprising resolution information of each of the colors of the inkjet inks; an interface control board module; a first interface board…a second interface board … such that resolutions of the plurality of single-pass inkjet heads are changed based on colors of the inkjet inks.
Prior Art Sano teaches an inkjet printer for printing a web shaped printing base material and a plurality of single-pass inkjet heads, but does not teach the limitation of a head setup configuration module comprising resolution information of each of the colors of the inkjet inks; an interface control board module; a first interface board…a second interface board … such that resolutions of the plurality of single-pass inkjet heads are changed based on colors of the inkjet inks.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yanaka et al. (US 2016/0243820 A1) teaches an image forming apparatus with a controller to change the image quality and/or resolution of the drops to a different value from the previous drops in a scanning head printer.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John Zimmermann/Primary Examiner, Art Unit 2853